Citation Nr: 1014319	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  07-24 498A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for asthma.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for right shoulder rotator cuff impingement 
syndrome with upper shoulder pain being referred has been 
raised by the record (see Transcript at 9-10 (2009)), but has 
not been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over 
the issue and the issue is referred to the AOJ.  

The Veteran served on active duty from January 1972 to March 
1992.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Phoenix, 
Arizona, VA Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law 
Judge at a travel Board hearing in December 2009.  A 
transcript of the hearing has been associated with the claims 
file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In April 2005, the Veteran filed a claim for service 
connection for sinus problems and asthma/upper respiratory 
disorder, on a direct basis, to include as result of asbestos 
exposure during service.  The Board notes that in a July 2006 
rating decision, service connection was granted for an upper 
respiratory disorder, and specifically, sinusitis and 
allergic rhinitis.  The Board notes that while the AOJ 
concede in-service asbestos exposure, the grant of service 
connection for sinusitis and allergic rhinitis was based, in 
part, on the June 2006 VA opinion relating sinusitis and 
allergic rhinitis to exposure to dust and irritants during 
service.  

In a July 2006 addendum to the June 2006 VA opinion, the 
examiner reported that pulmonary function tests (PFT) were 
consistent with mild reversible airway obstruction consistent 
with asthma, and showed no evidence of asbestos-related lung 
disease.  No opinion was provided as to whether asthma is 
related to service, to include due to the established in-
service exposure to dust and irritants.  

The Court has held that once VA undertakes a duty to provide 
a medical examination, due process requires VA to notify the 
claimant prior to the adjudication of the claim of any 
inability to obtain evidence sought (including a VA 
examination with medical opinion).  See Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 
Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. 
App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 
1, 12 (2001) (emphasizing the Board's duty to return an 
inadequate examination report "if further evidence or 
clarification of the evidence ... is essential for a proper 
appellate decision").  As such, the Board finds the June 2006 
VA examination report and opinion, to include the June 2007 
addendum, to be inadequate for a determination in regard to 
the matter on appeal.  Thus, an opinion should be obtained, 
stated in the positive or negative in the specific terms 
noted in paragraph number 1 below, in regard to whether 
asthma is etiologically related to in-service disease or 
injury, to include as a result of exposure to dust and 
irritants.  

The Board notes in-service complaints and findings include 
chest pain and cough, in October 1974, bronchitis and rule 
out pneumonia were noted in February 1978, and cough and 
hemoptysis were noted in June 1984.  In addition, an October 
1988 record reflects complaints of an upper respiratory 
infection and "can[']t breath," pressure on the chest was 
noted, and the examiner reported mild wheezing, noting rule 
out bronchitis.  

The Board notes that if the VA opinion obtained in 
association with this remand in regard to whether asthma is 
directly related to service is in the negative, in light of 
the April 2006 VA examination report noting that sinus-type 
symptoms cause flare ups of the Veteran's asthma, coupled 
with the fact that service connection has been established 
for sinusitis and allergic rhinitis, an opinion is necessary 
as to whether the Veteran's asthma is aggravated by his 
service-connected sinusitis and/or allergic rhinitis.  The 
Board notes that when aggravation of a veteran's nonservice-
connected condition is proximately due to or the result of a 
service-connected disorder, such veteran shall be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should return the claims file 
to the VA examiner who performed the June 
2006 VA examination, if available; 
otherwise, another VA examiner.  The 
examiner's attention should be directed to 
this remand.  The AOJ should request that 
examiner express an opinion in the 
positive or negative, in terms of whether 
it is "more likely than not" (meaning 
likelihood greater than 50%), "at least as 
likely as not" (meaning likelihood of at 
least 50%), or "less likely than not" or 
"unlikely" (meaning that there is a less 
than 50% likelihood) that asthma is 
directly related to service, to include as 
due to established in-service exposure to 
dust and irritants, and if not, an opinion 
should be provided, in the same terms as 
above, as to whether the Veteran's asthma 
is proximately due to or been chronically 
worsened by his service-connected 
sinusitis and/or allergic rhinitis.  

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion 
provided.

2.  In light of the above, the claim 
should be readjudicated.  The AOJ should 
review any opinion obtained for adequacy 
and any further development in that regard 
should be accomplished before the claims 
file is returned to the Board.  If the 
benefits sought on appeal remain denied, a 
supplemental statement of the case should 
be issued and the Veteran afforded a 
reasonable opportunity in which to respond 
thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


